Title: From Thomas Jefferson to the Senate, 9 March 1802
From: Jefferson, Thomas
To: The Senate


            Gentlemen of the Senate
            The Governor of New York has desired that in addition to the negociations with certain Indians already authorised under the superintendance of John Taylor, further negociations should be held with the Oneidas and other members of the confederacy of the 6. nations for the purchase of lands in, & for, the state of New York, which they are willing to sell, as explained in the letter from the Secretary at War herewith sent. I have therefore thought it better to name a Commissioner to superintend the negociations specified, with the six nations generally, or with any of them.
            I do accordingly nominate John Taylor of New York to be Commissioner for the US. to hold a convention or conventions between the state of New York and the confederacy of the six nations of Indians, or any of the nations composing it.
            This nomination, if advised & consented to by the Senate, will comprehend and supercede that of Feb. 1. of the same John Taylor, so far as it respected the Seneca Indians.
            Th: JeffersonMar. 9. 1802.
          